DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 18 July 2022.
Claims 11-30 are presented for examination
Claims 11, 20, 21, 24, 30 are amended.
Claims 1-10 are cancelled.

Response to Argument
Applicant’s arguments filed in the amendment filed on 18 July 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argued that “The Applicant respectfully notes that the rejection is prima facie deficient for failing to identify the alleged abstract idea. The rejection recites the fact the claim language uses actions such as “identifying” and “selecting” and then alleges such activity could be manually done in the mind, without actually articulating an alleged abstract idea beyond saying it falls in the category of “mental processes”. For at least this reason, the rejection is deficient and should be withdrawn.”
Examiner respectfully disagrees.
The 101 rejection for lack of subject matter eligibility is different than 103 rejection (prima facie). Having 103 rejection does not make the claim eligible under 101 (see MPEP 2106)

Applicant argued that “Without acquiescing in the Office Action’s assertion regarding Step 2A, Prong 1, even if the claims are directed to an abstract idea (which is not admitted), the Applicant submits that the judicial exception is integrated into a practical application and the claims meet the requirements of Step 2A, Prong 2. The claims are not directed to any judicial exception and “mere instruction to implement” on a computer. Instead, the specific combination of operations recited in the claims are inherently tied to a specifically recited type of data storage (e.g. database) environment and provides a method of responding to a specific recited class of query (i.e. one specifying a range (start to end time) and a snapshot time). The recited specific computing environment and query class provides sufficient context to amount to a practical application of how to generate a reply to a user device query with regard to this specific type of database. The present claims recite a specific method, system and computer-readable medium structure to deal with a database in which there are multiple versions of an aggregate event record because the database is built through retroactive generation of new versions in response to receiving event data that relates to a time window associated with a previously created aggregate event record. In other words, the operations of the method are specific to a non-conventional computing environment. This amounts to more than mere recitation of an abstract idea of “identifying and selecting” and stating “apply it” in a conventional computing environment.”
Examiner respectfully disagrees. 
Using query to retrieve or collect information, manipulate them, then display the result of the manipulated information on computer or in a computer environment does not make the claim eligible.
See MPEP 2106.04(a)(2)(III) (A))claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include… 
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)… 
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)
Further, see MPEP 2106.04(a)(2)(III)(C) 
A Claim That Requires a Computer May Still Recite a Mental Process 
1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…
For the above reasons, using query to obtain particular data from a range is “collecting,” then, analyzing or selecting data is “analyzing it”, then display aggregated data is “displaying certain results of the collection and analysis.”

Applicant argued that “With regard to the Step 2B analysis, the present claims add “significantly more” and recite an inventive concept. The recited method, system and medium improve the functionality of a query-handling system with regard to a non-conventional database that stores aggregated event records in circumstances in which there are multiple versions of at least some of those aggregated event records. The claims recite sufficient details that they cannot be said to be directed to “well-understood, routine, conventional activity in the field’, and they add unconventional steps that confine the claims to a particular useful application. MPEP 2106.05(d). The may also be said to
link the use to a particular technological environment. MPEP 2106.05(e).”
Examiner respectfully disagrees.
The argued subject matter “multiple versions of at least some of those aggregated event records” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).” Where “multiple versions of at least some of those aggregated event record” is similar to “two sets of data”).
For the above reasons, the claim is ineligible. Therefore, the 101 rejection(s) is maintained.

Applicant argued that Bishnoi does not teach newly added claim limitation “receiving, from a client device, a query associated with a start time, an end time, and a snapshot time, wherein the snapshot time is a time at or between the end time and a current time and indicates that the query is for a state of aggregated event data as of that time”
Examiner respectfully disagrees.
Applicant is arguing subject matter that is not recited in the claim language. The claim limitation recites “a query associated with a start time, an end time, and a snapshot time,” it does not recite “a query comprises with a start time, an end time, and a snapshot time,” where “associated with” is indicates a query is related to “a start time, an end time, and a snapshot time.” (see Bishnoi: paragraph [0028], “…each data element having an associated timestamp…” WHERE “a snapshot time” is broadly interpreted as “associated timestamp” of “data element” as in “…each data element having an associated timestamp…” which is used in the query to determine whether “each data element” falls within “range” or meet “filter.”)

Therefore, querying records based on particular “range,” includes “a start time,” “an end time” and related to a “snapshot time” of records where is interpreted as record time stamp.
Bishnoi discloses receiving, from a client device, a query associated with a start time, an end time, and a snapshot time, wherein the snapshot time is a time at or between the end time and a current time and indicates that the query is for a state of aggregated event data as of that time (Bishnoi: paragraph [0028], “…each data element having an associated timestamp…” paragraph [0074]-[0076], “A query stage is used to configure a SQL-like query on the data stream and comprises additional sources for joins, filters, summaries, group by, time windows, and so on. For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second. [0075] Select sum (TransactionAmount) As HourlySales [0076] From SalesStream [Range 1 Hour Slide 1 Second] [0077] Where TransactionAmount >1” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on…multiple windows…” paragraph [0127], “…Users may use client computing devices 502, 504, 506, and/or 508 to receive and process data streaming from an event source in accordance with the teachings of this disclosure. A client device may provide an interface that enables a user of the client device to interact with the client device. The client device may also output information to the user via this interface…” paragraph [0078]-[0079], “A query stage may include the following subsections: (1) filter, (ii) correlation, (iii) summary/group by, (iv) range, and (v) evaluation frequency… The filter section in a query stage or query group stage allows events in the data stream to be filtered out. For example, only events which satisfy the filter condition are passed to the downstream stage.”
paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more.”
WHERE “a start time, an end time” are broadly interpreted as “range” (It is obvious to an ordinary skill in the art to understand that a range has start point and end point)
WHERE “a snapshot time” is broadly interpreted as “associated timestamp” of “data element” as in “…each data element having an associated timestamp…” which has to be fall in within “range” or meet “filter”
The replies the above arguments are applied equally to other similar arguments for other claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11, (Step 1) the claim recites “A computer-implemented method of providing a client device with aggregated event data, the method comprising…” as drafted, the claimed method is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of “identifying a plurality of stored aggregate event records, each having an associated time window, wherein the associated time windows of the plurality of stored aggregate event records are non-overlapping and span a window from the start time to the end time, at least one of the identified stored aggregate event records having multiple versions, where each second and subsequent version of a record contains aggregate data relating to the same associated time window but that was updated in response to event data received after that associated time window that relates an event within that associated time window;” and “for each identified stored aggregate event record for which there are multiple versions present, selecting a version of that stored aggregate event record having an associated creation timestamp not exceeding the snapshot time;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying…” and “selecting” in the context of this claim encompasses the user manually “identifying a plurality of stored aggregate event records, each having an associated time window, wherein the associated time windows of the plurality of stored aggregate event records are non-overlapping and span a window from the start time to the end time, at least one of the identified stored aggregate event records having multiple versions, where each second and subsequent version of a record contains aggregate data relating to the same associated time window but that was updated in response to event data received after that associated time window that relates an event within that associated time window;” and “for each identified stored aggregate event record for which there are multiple versions present, selecting a version of that stored aggregate event record having an associated creation timestamp not exceeding the snapshot time” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “receiving, from a client device, a query associated with a start time, an end time, and a snapshot time, wherein the snapshot time is a time at or between the end time and a current time and indicates that the query is for a state of aggregated event data as of that time;” and “providing, to the client device, aggregated data from the identified and selected aggregate event records” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers”).
Further, the claim recites additional elements – using “client device” to perform the steps. The “client device” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the limitations “receiving” and “providing” are not sufficient to amount to significantly more than the judicial exception because “receiving” and “providing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iv. Presenting offers and gathering statistics, OIP Techs.”
Thus, the limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “client device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 12, which discloses “The method of claim 11, wherein selecting includes selecting the version of that stored aggregate event record based on its creation timestamp being closest to, and not exceeding, the snapshot time.”
(Step 2A-Prong One) The limitation of “selecting the version of that stored aggregate event record based on its creation timestamp being closest to, and not exceeding, the snapshot time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…selected…” in the context of this claim encompasses the user manually selecting the version of that stored aggregate event record based on its creation timestamp being closest to, and not exceeding, the snapshot time in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 11 analysis.  
For claim 13, which discloses “The method of claim 11, wherein the start time includes a start date and time, the end time includes an end date and time, and the snapshot time includes a snapshot date and time.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 11 analysis.  
For claim 14, which discloses “The method of claim 11, wherein identifying includes selecting a minimum number of stored aggregate event records to span the window from the start time to the end time.”
(Step 2A-Prong One) The limitation of “selecting a minimum number of stored aggregate event records to span the window from the start time to the end time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…selected…” in the context of this claim encompasses the user manually selecting a minimum number of stored aggregate event records to span the window from the start time to the end time in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 11 analysis.  
For claim 15, which discloses “The method of claim 14, wherein selecting the minimum number includes 
selecting, from amongst possible stored aggregate event records, at least one stored aggregate event records having the longest associated time window that fits within the window from the start time to the end time.”
(Step 2A-Prong One) The limitation of “selecting, from amongst possible stored aggregate event records, at least one stored aggregate event records having the longest associated time window that fits within the window from the start time to the end time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…selected…” in the context of this claim encompasses the user manually selecting, from amongst possible stored aggregate event records, at least one stored aggregate event records having the longest associated time window that fits within the window from the start time to the end time in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 11 analysis.  
For claim 16, which discloses “The method of claim 11, wherein the request further includes a specified window length, and wherein identifying the plurality of stored aggregate event records includes selecting stored aggregate event records on the basis that their associated time window has the specified window length.”
(Step 2A-Prong One) The limitation of “identifying the plurality of stored aggregate event records includes selecting stored aggregate event records on the basis that their associated time window has the specified window length,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…identifying…selected…” in the context of this claim encompasses the user manually identifying the plurality of stored aggregate event records includes selecting stored aggregate event records on the basis that their associated time window has the specified window length in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 11 analysis.  
For claim 17, which discloses “The method of claim 16, wherein providing, to the client device, aggregated data from the identified and selected aggregate event records includes 
extracting aggregate data from the identified and selected stored aggregate event records and providing the client device with the extracted aggregate data.”
(Step 2A-Prong One) The limitation of “extracting aggregate data from the identified and selected stored aggregate event records and providing the client device with the extracted aggregate data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…extracting…” in the context of this claim encompasses the user manually extracting aggregate data from the identified and selected stored aggregate event records and providing the client device with the extracted aggregate data in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 11 analysis.  
For claim 18, which discloses “The method of claim 11, wherein providing, to the client device, aggregated data from the identified and selected aggregate event records includes: 
extracting aggregate data from each of the identified stored aggregate event records; 
aggregating the extracted aggregate data to produce an aggregated total; and 
providing the client device with the aggregated total.”
(Step 2A-Prong One) The limitation of “extracting aggregate data from each of the identified stored aggregate event records;” and “aggregating the extracted aggregate data to produce an aggregated total,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…extracting…” and “aggregating” in the context of this claim encompasses the user manually “extracting aggregate data from each of the identified stored aggregate event records;” and “aggregating the extracted aggregate data to produce an aggregated total,” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “providing the client device with the aggregated total” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers”) and “Selecting a particular data source or type of data to be manipulated” which also is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the limitation “providing” is not sufficient to amount to significantly more than the judicial exception because “providing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iv. Presenting offers and gathering statistics, OIP Techs.”
Thus, the limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 19, which discloses “The method of claim 11, wherein providing, to the client device, aggregated data from the identified and selected aggregate event records further includes 
providing the client device with real-time event data.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “providing the client device with real-time event data” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers”) and “Selecting a particular data source or type of data to be manipulated” which also is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the limitation “providing” is not sufficient to amount to significantly more than the judicial exception because “providing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iv. Presenting offers and gathering statistics, OIP Techs.”
Thus, the limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 20, it is a medium claim having similar limitations as cited in claim 11. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 11.
Additionally, the claim also recites additional element “non-transitory computer-readable medium” and “processor.” However, they are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “non-transitory computer-readable medium” and “processor” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 21, which discloses “The computer-implemented method of claim 11, further comprising first generating the plurality of stored aggregate event records, the generating including: 
receiving event data at a first time prior to the snapshot time;
determining that the event data relates to a time prior to the beginning of a current time window; 
identifying, based on the time, one of the plurality of stored aggregate event records associated with a previous time window; 
creating, for the identified one of the plurality of stored aggregate event records, a new version of that aggregate event record containing updated aggregate event data adjusted by the event data; and 
storing the new version of that aggregate event record in association with its previous time window and a creation timestamp reflecting the current time.”
(Step 2A-Prong One) The limitations of “identifying, based on the time, one of the plurality of stored aggregate event records associated with a previous time window;” and “determining that the event data relates to a time prior to the beginning of a current time window” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying…” and “determining” in the context of this claim encompasses the user manually “identifying, based on the time, one of the plurality of stored aggregate event records associated with a previous time window” and “determining that the event data relates to a time prior to the beginning of a current time window” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “receiving event data at a first time prior to the snapshot time;” “creating, for the identified one of the plurality of stored aggregate event records, a new version of that aggregate event record containing updated aggregate event data adjusted by the event data;” and “storing the new version of that aggregate event record in association with its previous time window and a creation timestamp reflecting the current time.” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” “v. Consulting and updating an activity log, Ultramercial,” and “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers”) and is Selecting a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
	(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the limitations “receiving”, “creating” and “storing” are not sufficient to amount to significantly more than the judicial exception because “receiving”, “creating” and “storing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iv. Presenting offers and gathering statistics, OIP Techs.”
Thus, the limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
	For claim 22, which discloses “The computer-implemented method of claim 21, wherein identifying includes determining that the time prior to the beginning of the current time window falls with the previous time window.”
(Step 2A-Prong One) The limitation of “determining that the time prior to the beginning of the current time window falls with the previous time window,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…determining…” in the context of this claim encompasses the user manually determining that the time prior to the beginning of the current time window falls with the previous time window in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 21 analysis.  
For claim 23, which discloses “The computer-implemented method of claim 22, wherein identifying further includes identifying two or more stored aggregate event records associated with a same previous time window and selecting one of the two or more stored aggregate event records based on it having a most recent creation timestamp.”
(Step 2A-Prong One) The limitation of “determining that the time prior to the beginning of the current time window falls with the previous time window,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…determining…” in the context of this claim encompasses the user manually determining that the time prior to the beginning of the current time window falls with the previous time window in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 21 analysis.  
For claim 24, which discloses “The computer-implemented method of claim 22, wherein creating includes 
generating a copy of that stored aggregate event record, adjusting aggregate event data within the copy based on the received event data, and 
storing the copy containing adjusted aggregate event data as the new version of that aggregate event record.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “generating a copy of that stored aggregate event record, adjusting aggregate event data within the copy based on the received event data,” and “storing the copy containing adjusted aggregate event data as the new version of that aggregate event record.” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” “v. Consulting and updating an activity log, Ultramercial,” and “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers”) and is Selecting a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
	(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the limitations “generating…adjusting…” and “storing” are not sufficient to amount to significantly more than the judicial exception because “generating…adjusting…” and “storing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network,” “ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iv. Presenting offers and gathering statistics, OIP Techs.” “vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,”
Thus, the limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 25, which discloses “The computer-implemented method of claim 21, further comprising:
receiving additional event data relating to the current time window; adjusting a current aggregate event parameter based on the additional event data; 
determining that the current time matches an end of the current time window; and 
responsive to determining that the current time matches an end of the current time window, storing the current aggregate event parameter in a current aggregate event record.”
(Step 2A-Prong One) The limitations of “determining that the current time matches an end of the current time window” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually “determining that the current time matches an end of the current time window” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “receiving additional event data relating to the current time window; adjusting a current aggregate event parameter based on the additional event data;” and “responsive to determining that the current time matches an end of the current time window, storing the current aggregate event parameter in a current aggregate event record.” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” “v. Consulting and updating an activity log, Ultramercial,” and “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers”) and is Selecting a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
	(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the limitations “receiving…” and “storing” are not sufficient to amount to significantly more than the judicial exception because “receiving…” and “storing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network,” “ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iv. Presenting offers and gathering statistics, OIP Techs.” “vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,”
Thus, the limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 26, which discloses “The computer-implemented method of claim 21, wherein each stored aggregate event record includes metadata, and the metadata associated with a given stored aggregate record includes an associated previous time window for the given record and a creation timestamp for the given record.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 21 analysis.  
For claim 27, which discloses “The computer-implemented method of claim 26, wherein the metadata further includes at least one of a merchant identifier, a store identifier, or a product identifier.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 21 analysis.  

For claim 27, which discloses “The computer-implemented method of claim 26, wherein the metadata further includes a window start time and a window end time for the associated previous time window.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 21 analysis.  
For claim 27, which discloses “The computer-implemented method of claim 21, wherein the event data relates to a sales metric and wherein each stored aggregate event record includes a respective aggregated total sales metric associated with the previous time window.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 21 analysis.  
For claim 30, it is a system claim having similar limitations as cited in claim 21. Thus, claim 30 is also rejected under the same rationale as cited in the rejection of rejected claim 21.
Additionally, the claim also recites additional element “computer system,” “processor,” “data storage” and “memory.” However, they are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer system,” “processor,” “data storage” and “memory” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "The method of claim 11, wherein the request further includes a specified window length…" in claim 16, lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bishnoi et al. (U.S. Pub. No.: US 20190102436, hereinafter Bishnoi), in view of Peng et al. (U.S. Patent No.: US 10581664, hereinafter Peng), and further in view of CARO et al. (U.S. Pub. No.: US 20160055197, CARO).
For claim 11, Shen discloses a computer-implemented method comprising: 
receiving, from a client device, a query associated with a start time, an end time, and a snapshot time, wherein the snapshot time is a time at or between the end time and a current time and indicates that the query is for a state of aggregated event data as of that time (Bishnoi: paragraph [0028], “…each data element having an associated timestamp…” paragraph [0074]-[0076], “A query stage is used to configure a SQL-like query on the data stream and comprises additional sources for joins, filters, summaries, group by, time windows, and so on. For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second. [0075] Select sum (TransactionAmount) As HourlySales [0076] From SalesStream [Range 1 Hour Slide 1 Second] [0077] Where TransactionAmount >1” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on…multiple windows…” paragraph [0127], “…Users may use client computing devices 502, 504, 506, and/or 508 to receive and process data streaming from an event source in accordance with the teachings of this disclosure. A client device may provide an interface that enables a user of the client device to interact with the client device. The client device may also output information to the user via this interface…” paragraph [0078]-[0079], “A query stage may include the following subsections: (1) filter, (ii) correlation, (iii) summary/group by, (iv) range, and (v) evaluation frequency… The filter section in a query stage or query group stage allows events in the data stream to be filtered out. For example, only events which satisfy the filter condition are passed to the downstream stage.”
paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more.”
WHERE “a start time, an end time” are broadly interpreted as “range” (It is obvious to an ordinary skill in the art to understand that a range has start point and end point)
WHERE “a snapshot time” is broadly interpreted as “associated timestamp” of “data element” as in “…each data element having an associated timestamp…” which is used in the query to determine whether “each data element” falls within “range” or meet “filter.” 
(Note: the claim limitation recites “a query associated with a start time, an end time, and a snapshot time,” it does not recite “a query comprises with a start time, an end time, and a snapshot time,” where “associated with” is indicates a query is related to “a start time, an end time, and a snapshot time”)); 
identifying a plurality of stored aggregate event records, each having an associated time window, wherein the associated time windows of the plurality of stored aggregate event records are non-overlapping and span a window from the start time to the end time (Bishnoi: paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more. The evaluation frequency or window slide section in a query stage or query group stage is used to determine how often a user may want to see the results. In the above query, if result is only desired at the end of the hour then the user may set the Evaluation Frequency to 1 hour” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on multiple group bys and multiple windows. It is a collection of groups, where each of the group has its own window, filters that affect the data processing only within that group.” paragraph [0112], “Example 4: Windows with Slide (Non-Overlapping Windows)”); and 
selecting that stored aggregate event record having an associated creation timestamp not exceeding the snapshot time (Bishnoi: paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more. The evaluation frequency or window slide section in a query stage or query group stage is used to determine how often a user may want to see the results. In the above query, if result is only desired at the end of the hour then the user may set the Evaluation Frequency to 1 hour” where “associated creation timestamp not exceeding the snapshot time” is broadly interpreted as “Last 1 Hour of events” e.g. from current time to last 1 hour);
providing, to the client device, aggregated data from the identified and selected aggregate event records (Bishnoi: paragraph [0122], “At step 430, events having an output shape comprising the first attribute, the second attribute, and the third attribute are output by the data processing system…the events include the values of the data for the result set, the values of the data for the second attribute, and values of the data for the third attribute.”).
	However, Bishnoi does not explicitly disclose at least one of the identified stored aggregate event records having multiple versions, where each second and subsequent version of a record contains aggregate data relating to the same associated time window but that was updated in response to event data received after that associated time window that relates an event within that associated time window;
for each identified stored aggregate event record for which there are multiple versions present.
Peng discloses at least one of the identified stored aggregate event records having multiple versions, snapshot and for each identified stored aggregate event record for which there are multiple versions present (Peng: “(63) FIG. 11 shows a snippet of a KPI data table for time intervals 214, with a snapshot of part of the data for 15 minute time windows 1152, for an individual subscriber that time aggregator 136 rolls up into hourly aggregation tables 206, as an hourly total 1124 rolled into a second time window. In this example, the first time window is fifteen minutes long. Twenty-four hourly totals roll up into daily aggregation tables 238 for KPIs…” which disclose different versions of time windows in different lengths.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RETAINING FIELDS FROM CURRENT EVENT OR GROUP DURING STREAM AGGREGATION” as taught by Bishnoi by implementing “Predicting Subscriber Experience Based On QoE” as taught by Peng, because it would provide Bishnoi’s method with the enhanced capability of “…smoothing the current key quality indicators measures of performance over time to reduce impact of brief transitory events, accessing a weekly KQI profile of key quality indicators, and comparing KQIs for a current time window to past KQIs for a corresponding time window in the weekly KQI profile for the individual users operating mobile devices in part of the cellular network that is a focus of interest…” (Peng: column 2, lines 35-55).
However, Bishnoi and Peng do not explicitly disclose where each second and subsequent version of a record contains aggregate data relating to the same associated time window but that was updated in response to event data received after that associated time window that relates an event within that associated time window.
CARO discloses where each second and subsequent version of a record contains aggregate data relating to the same associated time window but that was updated in response to event data received after that associated time window that relates an event within that associated time window (CARO: paragraph [0016], “In one embodiment, every distinct record maintains a set of versions that act as change history of that record instance. The head, or record header, of this version changed is considered the most recent version of the record and traversing the version chain yields successively older record versions. When a different transaction queries collections of the datasource, it compares its transaction number T′ to a record version V stamped transaction number T(R). Where the transaction is T and the record is R, if T>T(R) and T(R) was committed when T started then that record version is visible to T and returned. If T(R) was active when T began then it is not visible and the next version, if any, is considered in turn. Concurrency control for a datasource, may be described as a multiversioning or multigenerational database system.”
paragraph [0029], “The present technology employs record headers to exploit record versioning of a database to collocate change history with each record version so that there is no need for redundant data storage and the concomitant execution overhead implicit in such storage or transfer. The change history captures whether the record version is newly stored, modified or has been deleted as well as which fields of the record that have been changed. In one embodiment, when viewing a current version of the database, only the newest field values are returned and not the fields values that existed when an older record version was updated. In one embodiment, it is possible to detect a value has been changed even if it is changed back to its original value…”)
CARO also discloses wherein the snapshot time is a time at or between the end time and a current time and indicates that the query is for a state of aggregated event data as of that time (CARO: paragraph [0016], “In one embodiment, every distinct record maintains a set of versions that act as change history of that record instance. The head, or record header, of this version changed is considered the most recent version of the record and traversing the version chain yields successively older record versions. When a different transaction queries collections of the datasource, it compares its transaction number T′ to a record version V stamped transaction number T(R). Where the transaction is T and the record is R, if T>T(R) and T(R) was committed when T started then that record version is visible to T and returned. If T(R) was active when T began then it is not visible and the next version, if any, is considered in turn. Concurrency control for a datasource, may be described as a multiversioning or multigenerational database system.”
paragraph [0029], “The present technology employs record headers to exploit record versioning of a database to collocate change history with each record version so that there is no need for redundant data storage and the concomitant execution overhead implicit in such storage or transfer. The change history captures whether the record version is newly stored, modified or has been deleted as well as which fields of the record that have been changed. In one embodiment, when viewing a current version of the database, only the newest field values are returned and not the fields values that existed when an older record version was updated. In one embodiment, it is possible to detect a value has been changed even if it is changed back to its original value…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RETAINING FIELDS FROM CURRENT EVENT OR GROUP DURING STREAM AGGREGATION” as taught by Bishnoi by implementing “TRACKING CHANGE DATA IN A DATABASE” as taught by CARO, because it would provide Bishnoi’s method with the enhanced capability of “…every distinct record maintains a set of versions that act as change history of that record instance…” (CARO: paragraph [0016]) in order to “tracking record changes with field level granularity to such a datasource” (CARO: paragraph [0017]).
For claim 12, Bishnoi and Peng disclose the method of claim 11, wherein selecting includes selecting the version of that stored aggregate event record based on its creation timestamp being closest to, and not exceeding, the snapshot time (Bishnoi: paragraph [0074]-[0076], “A query stage is used to configure a SQL-like query on the data stream and comprises additional sources for joins, filters, summaries, group by, time windows, and so on. For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second. [0075] Select sum (TransactionAmount) As HourlySales [0076] From SalesStream [Range 1 Hour Slide 1 Second] [0077] Where TransactionAmount >1” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on…multiple windows…” paragraph [0127], “…Users may use client computing devices 502, 504, 506, and/or 508 to receive and process data streaming from an event source in accordance with the teachings of this disclosure. A client device may provide an interface that enables a user of the client device to interact with the client device. The client device may also output information to the user via this interface…” paragraph [0078]-[0079], “A query stage may include the following subsections: (1) filter, (ii) correlation, (iii) summary/group by, (iv) range, and (v) evaluation frequency… The filter section in a query stage or query group stage allows events in the data stream to be filtered out. For example, only events which satisfy the filter condition are passed to the downstream stage.” Where “the snapshot time” is broadly interpreted as “filter condition” (It is obvious to an ordinary skill in the art that “filter condition” can be a time that “allows events in the data stream to be filtered out”),
paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more.”
Where “the snapshot time” is broadly interpreted as “Last” as in “Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more”).
For claim 13, Bishnoi and Peng disclose the method of claim 11, wherein the start time includes a start date and time, the end time includes an end date and time (Bishnoi: paragraph [0074]-[0076], “A query stage is used to configure a SQL-like query on the data stream and comprises additional sources for joins, filters, summaries, group by, time windows, and so on. For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second. [0075] Select sum (TransactionAmount) As HourlySales [0076] From SalesStream [Range 1 Hour Slide 1 Second] [0077] Where TransactionAmount >1” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on…multiple windows…” paragraph [0127], “…Users may use client computing devices 502, 504, 506, and/or 508 to receive and process data streaming from an event source in accordance with the teachings of this disclosure. A client device may provide an interface that enables a user of the client device to interact with the client device. The client device may also output information to the user via this interface…” paragraph [0078]-[0079], “A query stage may include the following subsections: (1) filter, (ii) correlation, (iii) summary/group by, (iv) range, and (v) evaluation frequency… The filter section in a query stage or query group stage allows events in the data stream to be filtered out. For example, only events which satisfy the filter condition are passed to the downstream stage.” Where “wherein the start time includes a start date and time, the end time includes an end date and time” is broadly interpreted as “range”,
paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more.”	
However, Bishnoi does not explicitly disclose a snapshot date and time.
Peng discloses a snapshot date and time (Peng: “(63) FIG. 11 shows a snippet of a KPI data table for time intervals 214, with a snapshot of part of the data for 15 minute time windows 1152, for an individual subscriber that time aggregator 136 rolls up into hourly aggregation tables 206, as an hourly total 1124 rolled into a second time window. In this example, the first time window is fifteen minutes long. Twenty-four hourly totals roll up into daily aggregation tables 238 for KPIs…” which disclose different versions of time windows in different lengths.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RETAINING FIELDS FROM CURRENT EVENT OR GROUP DURING STREAM AGGREGATION” as taught by Bishnoi by implementing “Predicting Subscriber Experience Based On QoE” as taught by Peng, because it would provide Bishnoi’s method with the enhanced capability of “…smoothing the current key quality indicators measures of performance over time to reduce impact of brief transitory events, accessing a weekly KQI profile of key quality indicators, and comparing KQIs for a current time window to past KQIs for a corresponding time window in the weekly KQI profile for the individual users operating mobile devices in part of the cellular network that is a focus of interest…” (Peng: column 2, lines 35-55).
For claim 14, Bishnoi and Peng disclose the method of claim 11, wherein identifying includes selecting a minimum number of stored aggregate event records to span the window from the start time to the end time (Bishnoi: paragraphs [0074]-[0077], “For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second. [0075] Select sum (TransactionAmount) As HourlySales [0076] From SalesStream [Range 1 Hour Slide 1 Second] [0077] Where TransactionAmount >1 Queries like the above or more complex queries may be configured in the query stage with zero to little coding and with no intimate knowledge of CQL. The CQL language is similar to SQL but with additional constructs for temporal analytics and pattern matching” paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more… The evaluation frequency or window slide section in a query stage or query group stage is used to determine how often a user may want to see the results. In the above query, if result is only desired at the end of the hour then the user may set the Evaluation Frequency to 1 hour” Where aggregated hourly data has the minimum number of aggregated records in one hour than aggregated minutely data).
For claim 16, Bishnoi and Peng disclose the method of claim 11, wherein the request further includes a specified window length, and wherein identifying the plurality of stored aggregate event records includes selecting stored aggregate event records on the basis that their associated time window has the specified window length (Bishnoi: paragraphs [0074]-[0077], “For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second…” paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more. The evaluation frequency or window slide section in a query stage or query group stage is used to determine how often a user may want to see the results. In the above query, if result is only desired at the end of the hour then the user may set the Evaluation Frequency to 1 hour” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on multiple group bys and multiple windows. It is a collection of groups, where each of the group has its own window, filters that affect the data processing only within that group.”).
For claim 17, Bishnoi and Peng disclose the method of claim 16, wherein providing, to the client device, aggregated data from the identified and selected aggregate event records includes 
extracting aggregate data from the identified and selected stored aggregate event records and providing the client device with the extracted aggregate data (Bishnoi: paragraphs [0074]-[0077], “For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second…” paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more. The evaluation frequency or window slide section in a query stage or query group stage is used to determine how often a user may want to see the results. In the above query, if result is only desired at the end of the hour then the user may set the Evaluation Frequency to 1 hour” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on multiple group bys and multiple windows. It is a collection of groups, where each of the group has its own window, filters that affect the data processing only within that group.” paragraph [0122], “At step 430, events having an output shape comprising the first attribute, the second attribute, and the third attribute are output by the data processing system…the events include the values of the data for the result set, the values of the data for the second attribute, and values of the data for the third attribute.”).
For claim 18, Bishnoi and Peng disclose the method of claim 11, wherein providing, to the client device, aggregated data from the identified and selected aggregate event records includes: 
extracting aggregate data from each of the identified stored aggregate event records; aggregating the extracted aggregate data to produce an aggregated total (Bishnoi: paragraphs [0074]-[0077], “For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second…” WHERE “aggregating the extracted aggregate data to produce an aggregated total” is broadly interpreted as “hourly total sales”); and 
providing the client device with the aggregated total (Bishnoi: paragraphs [0074]-[0077], “For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second…” WHERE “the aggregated total” is broadly interpreted as “hourly total sales”
paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more. The evaluation frequency or window slide section in a query stage or query group stage is used to determine how often a user may want to see the results. In the above query, if result is only desired at the end of the hour then the user may set the Evaluation Frequency to 1 hour” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on multiple group bys and multiple windows…”
paragraph [0122], “At step 430, events having an output shape comprising the first attribute, the second attribute, and the third attribute are output by the data processing system…the events include the values of the data for the result set, the values of the data for the second attribute, and values of the data for the third attribute.”).
For claim 19, Bishnoi and Peng disclose the method of claim 11, wherein providing, to the client device, aggregated data from the identified and selected aggregate event records further includes providing the client device with real-time event data (Bishnoi: Paragraph [0027], “CEP can process multiple event streams to detect patterns and trends in real time and provide enterprises the necessary visibility to capitalize on emerging opportunities or mitigate developing risks” Paragraph [0043], “features of the present disclosure may also leverage the continuous query processing capabilities of the CQL engine and/or CEP engine to support real-time data analysis.”
 paragraphs [0074]-[0077], “For example, the following query may be configured using the EPN editor to calculate hourly total sales where transaction amount is greater than a dollar and outputs the result every 1 second…” 
paragraph [0086], “The range section in a query stage or query group stage is used to create a window applied on the data stream. Since data stream is an unbounded sequence of events it is often necessary to apply a window when computing aggregates. Examples of ranges include—Last 1 Hour of events, Last 5 Minutes of events, Last 10 Events, and many more. The evaluation frequency or window slide section in a query stage or query group stage is used to determine how often a user may want to see the results. In the above query, if result is only desired at the end of the hour then the user may set the Evaluation Frequency to 1 hour” paragraph [0087], “A rule stage is a stage in the pipeline where a user may apply conditional (IF-THEN) logic to the events in the stream…A query group stage allows a user to configure aggregations on multiple group bys and multiple windows…”
paragraph [0122], “At step 430, events having an output shape comprising the first attribute, the second attribute, and the third attribute are output by the data processing system…the events include the values of the data for the result set, the values of the data for the second attribute, and values of the data for the third attribute.”).
For claim 20, it is a medium claim having similar limitations as cited in claim 11. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 11.
Further, Bishnoi discloses A non-transitory computer-readable medium storing processor-executable instructions for providing a client device with aggregate event data, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to (Bishnoi: paragraph [0006], “Techniques are provided (e.g., a method, a system, non-transitory computer-readable medium storing code or instructions executable by one or more processors) for processing continuous data or event streams using streaming analytics such that attributes or fields from a current event or group are retained during stream aggregation” paragraph [0037], “Thus, in some cases, the present disclosure may describe the boundary of database stored information and in-flight information. Both the database stored information and the inflight information may include business intelligence (BI) data”).
For claim 30, it is a computer system claim having similar limitations as cited in claim 11. Thus, claim 30 is also rejected under the same rationale as cited in the rejection of rejected claim 11.
Further, Bishnoi discloses one or more processors; data storage storing aggregate event data records; and a memory storing processor-executable instructions that, when executed by the one or more processors, are to cause the one or more processors to (Bishnoi: paragraph [0006], “Techniques are provided (e.g., a method, a system, non-transitory computer-readable medium storing code or instructions executable by one or more processors) for processing continuous data or event streams using streaming analytics such that attributes or fields from a current event or group are retained during stream aggregation” paragraph [0037], “Thus, in some cases, the present disclosure may describe the boundary of database stored information and in-flight information. Both the database stored information and the inflight information may include business intelligence (BI) data”).  

Allowable Subject Matter
Claims 15, and 21-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169